Citation Nr: 9914166	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right shoulder disability, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and sufficient evidence for an equitable disposition of the 
veteran's claim was obtained by the RO.

2.  The probative evidence shows the veteran is left-handed.  

3.  The veteran's service-connected right shoulder disability 
is manifested by chronic residuals consisting of severe, 
painful motion and weakness; the evidence does not 
demonstrate loss of the humeral head resulting in flail 
shoulder.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.69, 4.71 (Plate I), 4.71a, Diagnostic Codes 5051, 
5200, 5201, 5202, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Facts 

The RO granted service connection for residuals of a right 
shoulder dislocation in a September 1972 rating action and 
assigned a noncompensable evaluation.  The veteran sustained 
a right shoulder dislocation during active service.  The 
service medical records, which include reports of medical 
history completed by the veteran in October 1970 and February 
1972, show the veteran is left hand dominant.  

In October 1973, the RO granted an increased evaluation to 20 
percent for recurrent dislocation of the right shoulder, 
which had been repaired.  This disability rating remained in 
effect prior to the current claim.  

In April 1994, the veteran filed his claim for an increased 
evaluation for his service-connected right shoulder 
disability and for a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 (1998).  In June 1994, the RO granted 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 and deferred determination as to whether an increased 
evaluation for service-connected right shoulder disability 
was warranted.  

Of record are VA hospitalization reports from April 1994 and 
May 1994, which reflect surgery for an anterior capsular 
lengthening of the right shoulder.  The veteran had been 
diagnosed with post-glenohumeral osteoarthritis and tight 
anterior capsule.  The examiner noted that the veteran had a 
history of severe right shoulder pain, progressively 
worsening over the last several months.  

The veteran was afforded a VA joints examination in August 
1994.  He presented a history of five surgical procedures on 
the right shoulder which had led to his present recurrent 
subluxation.  He reported decreased pain in the right 
shoulder, but still had pain precipitated by external 
rotation.  He complained of chronic muscle spasm of the 
posterior aspect of the right shoulder.  He also reported 
considerable limitation of right shoulder motion and frequent 
subluxation.  He stated that his right shoulder would 
spontaneously sublux without support and the examiner 
observed this during the examination.  The veteran stated 
that his work as a disc jockey and his ability to drive were 
impaired due to limited motion and considerable pain.

Physical examination showed there was no swelling present.  
There was noticeable atrophy of the anterior musculature of 
the shoulder.  A nontender vertical scar of the anterior 
aspect of the right shoulder was noted.  Range of motion 
testing showed the veteran's right shoulder flexion was to 
145 degrees, extension was to 45 degrees, abduction was to 
105 degrees, external rotation was to 45 degrees, and 
internal rotation was to 50 degrees.  The examiner observed 
that the right shoulder spontaneously subluxated when the 
veteran dropped his right arm without support.  Right 
shoulder x-rays revealed a surgical screw in the right 
glenoid, unchanged in position and alignment from earlier 
February 1994 x-rays.  The glenohumeral joint space was 
similar in appearance as were the bony structures, which 
showed mild degenerative changes.  

The examiner's impression was residuals of right shoulder 
trauma, status-post surgery times five for recurrent 
subluxation, with chronic pain, limitation of motion, muscle 
spasm, and continued subluxation.  

In a February 1995 rating action, the RO denied entitlement 
to an increased evaluation for service-connected right 
shoulder disability.  The RO determined that the evidence 
showed no more than frequent and recurrent dislocation of the 
minor extremity with guarding of all arm movements.  

The veteran argued in a March 1995 statement that he is 
ambidextrous because he performed some activities such as 
shooting a bow with his right and left hand; therefore, both 
upper extremities should be considered major for rating 
purposes.  He stated that he wrote with his left hand but had 
been right hand dominant because he had used his right hand 
for fine motor skills for most of his life.  The veteran 
reiterated that he was ambidextrous in his notice of 
disagreement.  He again stated that he wrote with his left 
hand but used his right hand for all other fine motor skills.  

In July 1995, the veteran was afforded an additional VA 
joints examination.  The veteran reported constant pain in 
his right shoulder with daily activities.  He described the 
pain as radiating up his neck and down his arm.  The veteran 
also described frequent brief episodes of pain.  He reported 
chronic neck muscle spasms and increased limitation of motion 
of the right shoulder due to pain.  He further reported 
continued frequent subluxation of the right shoulder.

There was no swelling present on examination.  The examiner 
noted musculature atrophy on the anterior aspect of the right 
shoulder as in comparison to the August 1994 examination.  
The veteran's range of motion of the right shoulder was 
flexion to 103 degrees, extension to 50 degrees, external 
rotation to 50 degrees, internal rotation to 45 degrees, and 
abduction to 90 degrees.  All of these motions were extremely 
painful, especially external rotation and abduction.  After 
examination, the examiner's diagnosis was residuals of trauma 
to the right shoulder, status-post surgery times five for 
recurrent subluxation, with chronic severe pain, severe 
limitation of motion, muscle spasm and continued subluxation.

The veteran stated in his substantive appeal that his right 
shoulder disability was worse and that right humeral head 
replacement surgery would be necessary if his symptoms did 
not improve.  

Subsequently, the veteran underwent a right shoulder hemi-
arthroplasty in September 1995.  X-ray examinations showed 
that a right shoulder prosthesis had been placed and 
alignment was anatomic.  X-ray examination in November 1995 
showed no significant change in the right shoulder 
prosthesis.  

In May 1996, the veteran was afforded an additional VA joints 
examination.  The veteran reiterated his history of right 
shoulder trauma and multiple surgeries.  He complained of 
severe chronic daily pain and recurrent subluxation.    

Physical examination disclosed marked atrophy of the muscles 
of the anterior aspect of the right shoulder.  The veteran's 
range of motion of the right shoulder included flexion to 65 
degrees, extension to 38 degrees, abduction to 50 degrees, 
external rotation to 59 degrees, and internal rotation to 66 
degrees.  The examiner observed that the right shoulder 
subluxated during the course of the examination.  The 
examiner's diagnosis was residuals of right shoulder trauma, 
status-post surgery five times for recurrent subluxation, 
status-post right shoulder hemi-arthroplasty, continued 
chronic severe pain, continued limitation of motion, and 
continued daily subluxation.  

Submitted in support of the veteran's claim are October 1995 
to November 1997 VA outpatient treatment records which 
reflect continued treatment for the veteran's right shoulder 
disability.  

The veteran underwent a VA joints examination in October 
1996.  The examiner reported that the veteran underwent a 
right shoulder hemi-arthroplasty in September 1995 because 
conservative treatment had failed to control his pain 
symptoms.  The veteran complained of continued chronic pain 
in the right shoulder and chronic subluxation.  On physical 
examination, the examiner noted that the veteran's right 
shoulder scar was tender to palpation.  The clavicle was 
intact without any evidence of tenderness.  The 
acromioclavicular (AC) joint was normal.  The examiner noted 
that the veteran exhibited apprehension and tension regarding 
continued attempts to palpate the remaining portion of the 
joint.  Range of motion was also met with apprehension and 
the veteran's flexion was to 30 degrees, abduction was to 40 
degrees, external rotation was to 40 degrees, and internal 
rotation was to 35 degrees.  The examiner also noted that all 
range of motion testing was painful.  Due to the veteran's 
complaints of pain, no further examination to demonstrate 
subluxation was possible.  The examiner's impression was 
Raglan or humeral arthritis, status-post multiple surgical 
procedures, with chronic residual instability and pain.  The 
examiner commented that the veteran could be expected to 
continue to experience difficulties with his shoulder, which 
might require further surgical intervention.  The examiner 
noted that a consultation examination had been scheduled for 
the veteran.  

In December 1996, the veteran underwent a private 
consultation examination for VA purposes.  The examiner noted 
that upon review of the veteran's November 1996 x-rays, 
evidence of a grade II acromial clavicular separation was 
present rather than partial subluxation of the scapula-
humeral joint.  The examiner noted that the veteran had been 
unable to work due to his right arm and shoulder 
disabilities.  The examiner recommended that the physician 
who performed his 1995 joint replacement surgery examine the 
veteran.  

Of record is a January 1997 lay statement from the veteran's 
spouse wherein she stated that the veteran's right shoulder 
symptoms had worsened and this had affected all his 
activities of daily living.  

Additional private and VA outpatient and hospitalization 
records, dated from June 1993 to November 1995, were 
submitted in support of the veteran's claim.  VA outpatient 
and hospitalization records from July 1995 to June 1998 
reveal continued treatment for right shoulder complaints.  In 
September 1995, the veteran underwent right shoulder hemi-
arthroplasty.  In January 1997, the veteran underwent an 
examination of his right shoulder while under anesthesia.  
The examiner's diagnosis was right shoulder subluxation.  In 
April 1997, the veteran underwent right shoulder arthrodesis.  

The veteran underwent a VA joints examination in January 
1998.  The examiner noted that the claims file was not 
available for review.  The examiner noted that the veteran 
was no longer working but that he enjoyed engraving rocks, 
hunting, fishing, and driving his four-wheel drive vehicle.  
The veteran reported significant pain in the top of his right 
shoulder and stated that it was tender to the touch.  He 
described difficulty sleeping due to his shoulder pain and 
that he experienced muscle spasms causing contractions in his 
trapezius, triceps, and subscapular muscles when he used his 
right shoulder.  He denied any significant range of motion in 
his right shoulder and stated that he was unable to use his 
right extremity for anything other than hold onto objects and 
steady himself.  The examiner noted that the veteran had 
always been ambidextrous although he had greater strength in 
his left hand, which he used for throwing a ball and eating.  
The veteran stated that he was able to write with both hands 
before his injuries, but now presently used his left hand for 
writing because of his disability.  

On physical examination, the veteran was unable to rotate his 
right shoulder.  The examiner noted the residual surgical 
scars.  The veteran was able to forward-raise his right 
shoulder to 60 degrees and could extend it toward the floor 
to 20 degrees for a total range of motion of 40 degrees.  The 
examiner commented that a significant portion of the 
veteran's range of motion appeared to be scapular.  The 
veteran was able to adduct his right arm against his trunk 
and could abduct to 30 degrees.  The veteran's right hand 
grip strength was 55 as compared to his left hand, which was 
100.  

The examination report reflects that the veteran underwent 
diagnostic testing including x-rays of the right shoulder.  
It appears that the x-rays were taken and the results were 
later handwritten on the VA examination report.  The report 
reflects that the January 29, 1998 right shoulder x-ray was 
unchanged.  Based on the physical examination and a review of 
the diagnostic findings, the examiner's diagnosis was status-
post right shoulder arthrodesis with significant limitations 
and atrophy.  

In April 1998, the RO granted an increased evaluation for 
service-connected right shoulder disability to 50 percent 
disabling.  In June 1998, the RO granted a total disability 
rating for unemployability due to the service-connected 
disabilities.  In August 1998, the veteran's representative 
indicated that the veteran had expressed his intent to 
continue his appeal for a higher disability evaluation for 
his service-connected right shoulder disability.  

The evidence includes VA orthopedic follow-up examination 
records dated in April and June 1998.  In April 1998, the 
examiner noted the prior history of symptoms and multiple 
right shoulder surgeries, which ultimately resulted in the 
right shoulder arthrodesis with fusion in April 1997.  The 
veteran stated that the shoulder pain was significantly 
improved, but he experienced surface pain on pressure above 
the shoulder hardware and screws.  The veteran did not notice 
any decrease in strength and he reported exercising to 
maintain strength.  The assessment was status post right 
shoulder arthrodesis with fusing.  In June 1998, the veteran 
complained of some shoulder irritation and occasional 
discomfort from a shoulder pop one month earlier.  Physical 
examination showed that the biceps muscle bellies were 
symmetrical, bilaterally.  There was some tenderness over the 
biceps but no muscle weakness.  The examiner indicated that 
the veteran most likely had soft tissue irritation but did 
not know the exact nature of the pain.  X-ray examination 
showed solid arthrodesis with instrumentation in place.  

II. Analysis

The first inquiry must be whether the veteran has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran in the instant case has stated 
a well-grounded claim.

Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist. 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Each disability should be viewed in 
relation to its history and there should be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  Disability in joints such as the knee resides in 
reductions of their normal excursion of movements in 
different planes.  Factors include: limited or excess 
movement, weakened movement, excess fatigue, incoordination, 
and pain on movement, swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45.  

The Schedule provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.  

The Schedule provides different ratings for disabilities of 
the major or minor extremity.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  

In this instance the veteran indicated in service that he was 
left-handed.  The service medical records, which include 
reports of medical history completed by the veteran in 
October 1970 and February 1972, show the veteran is left hand 
dominant.  The veteran did not claim that he was ambidextrous 
at the time the RO granted service connection or in 
connection with previous claims for increases filed after 
that time.  He also reported during the VA joints examination 
in January 1998 that he had greater strength in his left 
hand, which he used for activities such as throwing a ball 
and eating.  It is only in connection with his current claim 
for an increased evaluation that he argued he was also right 
hand dominant for activities.  In addition, some of the 
statements made in connection with the claim that he is 
ambidextrous are inconsistent.  For example, he stated in his 
March 1995 statement and his notice of disagreement that he 
wrote with his left hand but has really been right hand 
dominant because he has used his right hand for fine motor 
skills for most of his life.  However, during the January 
1998 VA examination the veteran stated that he was able to 
write with both hands before his injuries, but presently used 
his left hand for writing because of his disability.  His 
claim that he is ambidextrous is not entitled to significant 
probative weight and the Board finds that the evidence shows 
the veteran is left-handed for rating purposes.  38 C.F.R. 
§ 4.69. 

The record shows that the veteran has undergone multiple 
right shoulder surgeries.  The evidence shows the veteran has 
had a history of chronic severe pain, limitation of motion 
and subluxation.  The April 1997 right shoulder arthrodesis 
was performed because the prior conservative measures and 
surgical procedures were unsuccessful.  Since that time, some 
improvement in both the objective examination findings and in 
the veteran's physical activities has been noted.  For 
example, during the VA joints examination in January 1998, 
the veteran reported that he was no longer working but that 
he enjoyed engraving rocks, hunting, fishing, and driving his 
four-wheel drive vehicle.  The statement that he is unable to 
use his right extremity for anything other than hold onto 
objects and steady himself is not plausible given the 
physical activities that he described to the examiner.  His 
description of his current physical activities contrasts with 
his previous statements of such severe pain and recurrent 
dislocation that he was virtually precluded from performing 
any activities with his right upper extremity.  During the VA 
orthopedic follow-up examination April 1998, the veteran 
indicated that his shoulder pain was significantly improved 
and he reported exercising to maintain shoulder strength.  
The most recent examination in June 1998 showed only some 
shoulder irritation and occasional discomfort from a shoulder 
pop one month earlier.  Physical examination showed that the 
biceps muscle bellies were symmetrical, bilaterally, and 
there was no muscle weakness.  

All the medical examinations performed in connection with the 
veteran's claim show significant or severe limitation of 
motion, including that, which is due to pain, reduced 
strength, muscle spasm, atrophy and instability.  However, 
the examiners have not diagnosed right shoulder ankylosis or 
loss of the humeral head, which resulted in flail joint.  The 
September 1995 right shoulder hemi-arthroplasty was conducted 
in order to implant a prosthesis, for which the veteran has 
been compensation under the provisions pertaining to shoulder 
replacement surgery and temporary total ratings due to 
hospitalization and convalescence.  The x-ray examinations 
showed that the right shoulder prosthesis remained in place 
and right shoulder alignment was anatomic.  38 C.F.R. 
§§ 4.29, 4.30, 4.71a, Diagnostic Code 5051.  

Under the applicable criteria, prosthetic replacements of a 
shoulder joint, for one-year following implantation of the 
prosthesis, warrants a 100 percent rating.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 50 percent evaluation is assignable 
for the minor shoulder.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the shoulder 
replacement is rated by analogy to Diagnostic Codes 5200 and 
5203.  38 C.F.R. Part 4, Diagnostic Code 5051.  As such, the 
veteran is receiving the maximum disability rating allowable 
under Diagnostic Code 5051.  Diagnostic Codes 5200, 5201, and 
5203 do not provide for a schedular rating in excess of 
50 percent.

The Board acknowledges that a 70 percent evaluation may be 
assigned under Diagnostic Code 5202 when there is loss of the 
head of the humerus (flail shoulder). However, as there is no 
evidence that the veteran currently suffers from a flail 
shoulder, a higher evaluation under Diagnostic Code 5202 
would be inappropriate.  

Finally, the Board notes that it has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of 
a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the appellant had been rated for 
limitation of motion for a left-shoulder disorder pursuant to 
Diagnostic Code 5201, yet he sought, and had been denied, 
separate schedular ratings for functional loss of the use of 
the shoulder due to pain and weakness under 38 C.F.R. §§ 
4.40, 4.45.  


Upon reviewing the statutory scheme, the United States Court 
of Appeals for Veterans Claims(formerly the Court of Veterans 
Appeals) (herein referred to as the Court) noted that the 
language of Diagnostic Code 5201 dealt solely with limitation 
of motion and did not contemplate the limiting effects of 
pain on the muscles or joints.  Since Diagnostic Code 5201 
did not specifically contemplate pain and weakness on motion, 
the Court held that separate schedular consideration for a 
greater limitation of motion due to pain on use of the left 
shoulder was not forbidden by the pyramiding provisions of 38 
C.F.R. § 4.14.  DeLuca v. Brown, 8 Vet. App. at 206.  

In the present case, however, the veteran has been evaluated 
under Diagnostic Code 5051 for chronic residuals consisting 
of severe, painful motion or weakness of his right shoulder 
disability.  Unlike the schedular criteria of Diagnostic Code 
5201, Diagnostic Code 5051 specifically contemplates painful 
motion and weakness and, thus, the schedular criteria in 38 
C.F.R. §§ 4.40 and 4.45 has been specifically addressed.  As 
such, the present schedular rating contemplates functional 
loss due to pain and weakness and an award for a separate 
schedular rating would constitute pyramiding of ratings.  See 
38 C.F.R. § 4.14.

For these reasons, the Board finds that the veteran's 
service-connected right shoulder disability is manifested by 
chronic residuals consisting of severe, painful motion and 
weakness but the evidence does not demonstrate loss of the 
humeral head resulting in flail shoulder.  The Board also 
finds that the evidence is not evenly balanced in this case 
and concludes that the criteria for a rating greater than 50 
percent for right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.69, 4.71 (Plate I), 4.71a, Diagnostic Codes 
5051, 5200, 5201, 5202, 5203.  













ORDER

Entitlement to an increased evaluation for service-connected 
right shoulder disability, currently evaluated as 50 percent 
disabling, is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 
 

